DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is dependent upon a withdrawn claim and should be identified as withdrawn as well.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 5 recites the limitation "the guide annulus" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the higher plane" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “two ridges stretch toward individually the guide annulus from two opposite ends of the rear area” however this limitation is generally confusing as what is meant by “stretch toward individually” is unclear. The metes and bounds of the claim cannot be ascertained and as such the claim is rendered indefinite. This claim shall be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dautel et al. (US Pat No 4,802,628).
Re claim 1, Dautel et al. show a structure of rotor nozzle (Figs. 2 & 3) comprising:
an adjusting element (41/42) for outputting a direct stream or a swirl stream;
a unitary water outlet (19) for outputting a direct stream or a swirl stream;
a chamber (16) for accommodating a rotor (25) and a distributor (12/43/44; col. 4, lines 57-61),
wherein the rotor (25) is connected to the unitary water outlet (19), the distributor (12/43/44) is adjacent to a water inlet (7),
wherein the adjusting element (41/42) has a rear area (47/48) and an insertion (39/40), the rear area having an axle (49) pivoted in the distributor (12/43/44), and
wherein the adjusting element (41/42) swings along the axle (49) of the adjusting element, then the insertion (39/40) of the adjusting element (41/42) is selected to located in (Fig. 3) or remove from (Fig. 2) a circular track of a water inlet (35) of the rotor (25) to switch the water modes from the direct stream to the swirl stream.
Re claim 2, Dautel et al. show the insertion (Fig. 2, 39/40) of the adjusting element is removed from the circular track by forming an inner rampart (34) of the circular track.
Re claim 4, Dautel et al. show the axle (Fig. 1, 49) of the adjusting element is formed at a rear area on a posterior of a V-shaped edge (see annotated figure 2).

    PNG
    media_image1.png
    807
    888
    media_image1.png
    Greyscale

Re claim 5, as best understood, Dautel et al. show the guide annulus (Fig. 3, 49) possesses the lower plane (see annotated figure 3) and the higher plane (see annotated figure 3) forming concessive step, two ridges (50) stretch toward individually the guide annulus (50) from two opposite ends of the rear area (47/48), one of the ridges halting against the higher plane and the other one of the ridges plugging into a partition created by the lower plane.

    PNG
    media_image2.png
    881
    894
    media_image2.png
    Greyscale

Re claim 8, Dautel et al. show the rotor (Fig. 2, 25) has the water inlet (35) longitudinally protrude a pole (30).
Re claim 10, Dautel et al. show the distributor has an axle (Fig. 2, 11) in vertical direction to the axle (49) of the adjusting element.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752